UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 19, 2010 The Hartcourt Companies, Inc. (Exact name of Registrant as specified in its charter) Utah 001-12671 87-0400541 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Room 503, Jinqiao Building, No. 2077 West Yan’an Road, Shanghai, China 200336 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (86) 21 5208 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition Attached as Exhibit 99.1 is a press release issued by Hartcourt on January 19, 2010. The information in Exhibit 99.1 is not “filed” pursuant to the Securities Exchange Act of 1934, as amended, and is not incorporated by reference into any Securities Act registration statements. Additionally, the submission of this report on Form 8-K is not an admission as to the materiality of any information in this report that is required to be disclosed solely by Regulation FD. Item 9.01 Financial Statements and Exhibits Exhibit Number Description 99.1 Press release dated January 19, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: January 19, 2010 THE HARTCOURT COMPANIES, INC. By: /s/ Victor Zhou Name:Victor Zhou Title: Chief Executive Officer
